Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20            PageID.776     Page 1 of 7



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,
v.
                                                        Case No. 17-20261
CARLOS GASPER HARPER,

                Defendant.
________________________________/

                  OPINION AND ORDER DENYING DEFENDANT’S
                    MOTION FOR COMPASSIONATE RELEASE

       Defendant Carlos Gasper Harper pleaded guilty to conspiracy to interfere with

commerce by robbery, four counts of interference with commerce by robbery, and two

counts of use of a firearm during and in relation to a crime of violence. (ECF No. 41.) In

April 2018, he was sentenced to 655 months imprisonment. (ECF No. 55.) Defendant is

currently incarcerated at USP Hazelton and is scheduled to be released on March 15,

2065. Pending before the court is Defendant’s Motion for Compassionate Release.

(ECF No. 97.)

       Defendant is 41 years old and has been diagnosed with asthma, high blood

pressure, and Type II Diabetes. (Id. at PageID.583.) He argues that his release is

justified based on these health conditions because they place him at an increased risk

of contracting the Coronavirus Disease (“COVID-19”) while incarcerated. In response,

the Government concedes that Defendant’s diabetes diagnosis makes him more

vulnerable to COVID-19 and qualifies as an “extraordinary and compelling reason[] for

release” under Sentencing Guidelines Manual § 1B1.13(1)(A) & cmt. n.1(A)). (ECF No.
Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20           PageID.777    Page 2 of 7



96, PageID.667.) Nevertheless, the Government maintains that Defendant’s motion

should be denied because Defendant would present a danger to the community if

released and further argues that the sentencing factors outlined in 18 U.S.C. § 3553 do

not support his early release. The court has reviewed the record in this case and finds a

hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). For the reasons provided below, the

court will deny Defendant’s motion.

      The Government does not challenge Defendant’s satisfaction of the

administrative exhaustion requirement. (ECF No. 96, PageID.656.) Accordingly, the

court cuts to the merits of the instant motion. See Hamer v. Neighborhood Hous. Servs.,

138 S. Ct. 13, 17 (2017) (“If properly invoked, mandatory claim-processing rules must

be enforced, but they may be waived or forfeited.”).

      If, such as in this case, a Defendant presents “extraordinary and compelling

reasons warrant such a reduction,” 18 U.S.C. § 3582(c)(1)(A), the court must then

consider the sentencing factors provided under 18 U.S.C. § 3553(a) and determine if a

sentence reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” Id. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S.

Sentencing Comm’n 2018) is the “applicable policy statement[]” with which courts must

comply. 18 U.S.C. § 3582(c)(1)(A). Relevant here, § 1B1.13 provides that a defendant

must “not [be] a danger to the safety of any other person or to the community” under 18

U.S.C. § 3142(g).

      The Government argues that Defendant would pose a danger to the community if

released. (ECF No. 96, PageID.668.) The court readily agrees with this proposition.

During sentencing, the court observed that Defendant’s violent criminal behavior


                                            2
Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20            PageID.778     Page 3 of 7



presents the hallmarks of sociopathy. (ECF No. 64, PageID.377.) The Government’s

brief in opposition reads largely as a chronology of Defendant’s most egregious crimes.

       At the age of sixteen, Defendant was convicted of assault with intent to murder

after he fired a shot at a group of individuals in a neighborhood in Detroit. (ECF No. 96.

at PageID. 653.) After he was released on parole, he promptly amassed a series of

violations for new arrests. At age twenty-four, he was convicted of felonious assault for

attempting to stab a man in the chest. When he was paroled for that offense, he

accumulated additional violations and was subsequently arrested for possession of

cocaine. Defendant’s violent behavior has only increased in recent years. During the

instant five-robbery spree, Defendant shot and critically injured two women and

discharged a firearm at the feet of a young child. (ECF No. 96, PageID.668.) A mere six

months after the last of these robberies, Defendant was arrested for assault and battery

and resisting arrest after he repeatedly punched and kicked pregnant store clerk who

caught him shoplifting. (Id. at PageID.650; ECF No. 94-2,PageID.611.) Then, while in

prison for the assault, he stabbed another inmate. (ECF No. 96, PageID.651.)

       The court recognized the devastating impact of Defendant’s violent behavior at

sentencing and noted that the sentence imposed reflected the need for Defendant to be

separated from society. (ECF No. 64,PageID.375-76.) The court sees no reason to

depart from its previous determination at this early stage in Defendant’s sentence.

Defendant’s motion will be denied—indeed denied quite emphatically—because the

court concludes that Defendant continues to pose a danger to the community.

Furthermore, the sentencing factors weighed most heavily by the court continue to

support his prolonged detention.


                                             3
Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20            PageID.779     Page 4 of 7



      Title 18 U.S.C. § 3553(a) provides that “[a] court, in determining the particular

sentence to be imposed, shall consider[:]”

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect for the
             law, and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;

             (C) to protect the public from further crimes of the defendant; and

             (D) to provide the defendant with needed educational or vocational
             training, medical care, or other correctional treatment in the most effective
             manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established . . .

      (5) any pertinent policy statement . . .

      (6) the need to avoid unwarranted sentence disparities among defendants with
      similar records who have been found guilty of similar conduct; and

      (7) the need to provide restitution to any victims of the offense.

      “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

3553(a)’s statutory objectives.” United States v. Kincaid, 805 F. App’x 394, 394 (6th Cir.

2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009)) (affirming

denial of compassionate release after consideration of § 3553(a)’s factors).

      “[T]he nature and circumstances of the offense and the history and

characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). As explained above,

Defendant has a lengthy criminal record marked by considerable violence. Defendant

has demonstrated an inability to comply with the terms of release and the conditions of

                                              4
Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20           PageID.780     Page 5 of 7



his incarceration. In fact, a Michigan Presentence Report from 2015 states that while

incarcerated with the Michigan Department of Corrections, Defendant accumulated 42

misconduct tickets. (ECF No. 96, PageID.652.) Though Defendant endured a

remarkably difficult upbringing, those circumstances do not excuse his conduct. This

factor strongly weighs against release.

       “The need for the sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense.” 18 U.S.C. § 3553(a)(2)(A). The court considered this factor most heavily in

denying the instant motion. Defendant’s crimes directly endangered the lives of multiple,

innocent bystanders. His lengthy criminal record shows that he has little regard for the

law. Continued incarceration is necessary to impose adequate punishment and reflect

the seriousness of his crimes.

      “The need for the sentence imposed . . . to afford adequate deterrence to

criminal conduct.” 18 U.S.C. § 3553(a)(2)(B). As the court observed during

Defendant’s sentencing, the severity of Defendant’s crimes and his criminal history

necessitated the very lengthy sentence implicated by the Guidelines calculations to

deter further criminal conduct. (ECF No. 64, PageID.375.) This factor weighs against

release.

       “[T]he sentencing range established.” 18 U.S.C. § 3553(a)(4). Defendant’s

guidelines ranged from 360 months to life. (ECF No. 94-2, PageID.621.) The court

sentenced him to a within-the-guidelines sentence of 655 months, which the court

acknowledged was possibly the functional equivalent to a life sentence. (ECF No. 64,

PageID.375.) At this stage, Defendant has served less than 5% of his total sentence; a


                                            5
Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20              PageID.781     Page 6 of 7



much more ample satisfaction of his sentence will better accomplish the objectives of

sentencing.

       In the alternative, Defendant asks the court to be released on home confinement.

(ECF No. 94, PageID.572.) The court will deny this request because the BOP holds the

exclusive authority to determine a prisoner’s place of imprisonment. 18 U.S.C. §

3621(b). The court leaves such a determination regarding the suitability of home

confinement to the sound discretion of BOP.

       In sum, the fact that Defendant suffers from a medical condition which increases

his possible vulnerability to COVID-19 does not, in itself, justify the extraordinary

remedy of compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“[T]he mere existence of Covid-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate

release.”). To be eligible for release, the court must conclude that Defendant would not

pose a risk to the community. But for the reasons explained above—especially at this

early stage in Defendant’s sentence—the court cannot make this required finding based

Defendant’s extensive history of extraordinarily violent and anti-social criminal behavior.

Accordingly,

       IT IS ORDERED that Defendant’s Motion for Compassionate Release (ECF No.

94) is DENIED.

                                                  s/Robert H. Cleland                      /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: August 30, 2020




                                              6
Case 2:17-cr-20261-RHC-DRG ECF No. 100 filed 08/30/20                                            PageID.782   Page 7 of 7




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 30, 2020, by electronic and/or ordinary mail.

                                                                                    s/Lisa Wagner                      /
                                                                                    Case Manager and Deputy Clerk
                                                                                    (810) 292-6522
S:\Cleland\Cleland\HEK\Criminal\17-20261.HARPER.MotionforCompassionateRelease.HEK.RHC.docx




                                                                           7
